UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
COURTNEY ANTHONY BAILEY,            )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )  Civil Action No. 08-0283 (CKK)
                                    )
UNITED STATES MARSHAL               )
SERVICE et al.,                     )
                                    )
      Defendants.                   )
___________________________________ )
                                    )
COURTNEY ANTHONY BAILEY,            )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )  Civil Action No. 08-0754 (CKK)
                                    )
DISTRICT OF COLUMBIA et al.,        )
                                    )
      Defendants.                   )
___________________________________ )


                           MEMORANDUM OPINION AND ORDER

        By Order entered November 4, 2008, the Court dismissed plaintiff’s case for failure to

state a claim upon which relief may be granted. Plantiff has moved for reconsideration. His

motion will be treated as one for relief from judgment or order under Rule 60(b) of the Federal

Rules of Civil Procedure, and will be denied.

        Rule 60(b) of the Federal Rules of Civil Procedure provides that “[o]n motion and upon

such terms as are just, the court may relieve a party or a party's legal representative from a final

judgment [or] order . . . for . . . (1) mistake . . . or (6) any other reason justifying relief from the

operation of the judgment.” Fed. R. Civ. P. 60(b). Here, the plaintiff argues that the Court is
mistaken about the law, and that his arrest by one sovereign pursuant to a valid arrest warrant

issued by that sovereign while he was in custody under a valid order from another sovereign

violated his rights under the Fourth Amendment. In support of his position, he cites U.S. v.

Stephens, 315 F. Supp. 1008 (W.D. Okla. 1970), for the proposition that “in order for a U.S.

Marshal to lawfully execute a federal arrest while a Defendant is ‘in custody’ [by order of a

different sovereign], a U.S. Marshal[] must have a writ to accompany the facially valid arrest

warrant, otherwise the arrest becomes unlawful.” (Pl.’s Mot. for Recons. at 2.) Plaintiff

misconstrues Stephens. The court in Stephens determined that persons already in the custody of

the United States “may be transferred from the district of detention to the district of trial by writ

of habeas corpus ad prosequendum,” without a removal proceeding under Rule 40 of the Federal

Rules of Criminal Procedure. Stephens, 315 F. Supp. at 1011. Plaintiff’s use of Stephens to

support his argument is unavailing and his argument is without merit.

       Because the plaintiff has neither demonstrated that the Court made a mistake of law nor

provided any reason justifying relief from operation of the Order, it is hereby

       ORDERED that plaintiff’s motion to set aside the Order dismissing this case for failure to

state a claim upon which relief may be granted be is DENIED.


                                                                /s/
                                                       COLLEEN KOLLAR-KOTELLY
Date: December 5, 2008                                 United States District Judge




                                                 -2-